ORDER

PER CURIAM.
Steven E. Raymond (Defendant) appeals from a judgment of conviction of assault of a law enforcement officer in the third degree. Defendant challenges the sufficiency of the evidence for his conviction and argues that the trial court erred in failing to rule on a motion, to read a recess instruction to a particular juror, and to take action regarding an alleged sleeping juror and in allowing certain questions and argument by the State at trial. We have reviewed the briefs of the parties and the record on appeal and conclude that there *837is sufficient evidence from which a reasonable jury might have found Defendant guilty beyond a reasonable doubt. State v. Shinn, 921 S.W.2d 70, 72-73 (Mo.App. E.D.1996). We also find no error in Defendant’s other allegations of error. An extended opinion would have no prece-dential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).